The County of Guadalupe,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2015

                                      No. 04-14-00497-CV

                                        David C. GOAD,
                                           Appellant

                                                 v.

                          THE COUNTY OF GUADALUPE, Texas,
                                     Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1923-CV
                                 William Old, Judge Presiding

                                         ORDER
       This is an appeal from a judgment in favor of appellee, the County of Guadalupe, in a suit
in which appellee sought recovery of ad valorem taxes for certain tax years from appellant. On
January 5, 2015, appellee, the County of Guadalupe, filed a “Motion to Remand to Trial Court
for Non-Suit.” Appellee sought a remand, not a dismissal of the appeal. In its motion, appellee
contends that because “the full amount of the judgment including taxes, penalties, interest, and
costs has been paid,” we should order this matter remanded to the trial court so that appellee
may nonsuit its claims. We cannot grant the relief requested.

       The Texas Supreme Court has specifically held that “[o]nce a judge announces a decision
that adjudicates a claim, that claim is no longer subject to the plaintiff’s right to nonsuit.”
Hyundai Motor Co. v. Alvarado, 892 S.W.2d 853, 854-55 (Tex. 1995)(per curiam). Moreover,
this rule applies even if the judgment was in favor of the party seeking the nonsuit. Gen. Agents
Ins. Co. of Am., Inc. v. El Naggar, 340 S.W.3d 552, 556-57 (Tex. App.—Houston [14th Dist.]
2011, pet. denied). In El Naggar, the court held that favorable or not, the matter at issue had
been adjudicated and the time for seeking a nonsuit had expired. Id. Here, judgment was
rendered in favor of appellee, and therefore, the time for filing a nonsuit – even as to a favorable
judgment – has expired. See id. Accordingly, we ORDER appellee’s motion to remand for a
nonsuit DENIED.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court